Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/16/2021 has been entered.  Claims 1-5 were amended.  Claims 6 and 7 were cancelled.  Claims 1-5, 8-10 and 21 are under examination.  

Withdrawn rejections
Applicant's amendments and arguments filed 2/16/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8-10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raff (US 2016/0051639; published February 25, 2016) in view of Ursel et al. (US 2011/0183062; published July 28, 2011) in further view of Takahashi (US 2007/0231448; published October 4, 2007).
Applicant’s Invention
Applicant claims a method preventing egg allergy in infants who have not developed an egg allergy comprising a first administration of heated egg white protein in an amount of 10-20 mg per day, administered 2-4 consecutive months when the infant is 4-10 months of age and a second administration after the first in an amount of 65-90 mg per day, administered 2-4 consecutive months when the infant is 8-12 months of age (claim 1).
Applicant claims a method preventing egg allergy in infants who have not developed an egg allergy comprising a first administration of heated whole egg protein in an amount of 20-30 mg per day, administered 2-4 consecutive months when the infant is 4-12 months of age and a second administration after the first in an amount of 110-140 mg per day administered 2-4 consecutive months when the infant is 8-12 months of age (claim 2).
 administered 2-4 consecutive months when the infant is 4-10 months of age and a second administration after the first in an amount of 220-280 mg per day administered 2-4 consecutive months when the infant is 8-12 months of age (claim 3).
Applicant claims a method preventing egg allergy in infants who have not developed an egg allergy comprising a first administration of heated whole egg in an amount of 0.15-0.25 g (150-250 mg) per day, administered 2-4 consecutive months when the infant is 4-10 months of age and a second administration after the first in an amount of 0.88-1.25 g (880-1250 mg) per day, administered 2-4 consecutive months when the infant is 8-12 months of age (claim 4).
Applicant claims a method preventing egg allergy in infants who have not developed an egg allergy comprising a first administration of dry powder of heated egg white protein in an amount of 11-23 mg per day, administered 2-4 consecutive months when the infant is 4-10 months of age and a second administration after the first in an amount of 75-104 mg per day, administered 2-4 consecutive months when the infant is 8-12 months of age (claim 5).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claim 9, Raff teaches compositions and methods of treating egg allergies with oral egg protein formulations (abstract).  The formulations are for prevention and treatment of symptoms of egg allergy in children and adults [0089].  The scope of treatment encompasses preventing the disorder or disease from occurring in a subject which may be predisposed to develop the disorder or disease [0092].  The doses comprise 0.2 to 1000 mg of egg white protein [0014, 0097].  The formulations are administered in an escalation schedule in 1-5 doses a day in 30 minute increments [0137].  The escalation doses are given in 1-9 dose in a 2 week intervals [0138].  With respect to claims 1-5 and 10, Examples show doses of 12 mg escalated up to 20 mg, 80, 120 and the up to 300 mg  (Table 2 on page 11).  The doses are escalated up from a period of 3, 6, 12 or 24 months and can be administered longer to maintain allergy prevention [0147].  With respect to claim 8, symptoms treated include intensive itching on the skin [0148].  Administration reduces T cell response, IgE response and hives [0151].  The treatment is used to prevent egg allergy in human subjects of different ages, weights, and medical conditions [0158].  Raff does not mention methods of treating eczema, however, Raff teaches that the administration of the formulation reduces itching on the skin, T cell response, IgE response and hives.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Raff does not teach treating infants first at 4-10 months of age and then at 8-12 months of age with the formulations however, Raff teaches treatments used to prevent egg allergy in children and adults of different ages and weights.  It is for this reason that Ursel et al. is joined.
Ursel et al. teach shelf stable baby food products which controlled ingredients relative to a stage of infant development (abstract).  Preferably, food products for infants in stage 3 include meats and eggs wherein the infants are about 8 to 12 months old [0046].  After testing on infants 4-6 months to 3 years of age (Example 1) it was determined that all ingredients in classes 1A, 1B, 2A and 2B can be used in infant foods from about 4 months based on a precautionary approach [0097].  Eggs were classified as a 1A class ingredient (Table 5, page 7).
Raff does not teach heating the egg to temperatures less than 110 degrees Celsius.  It is for this reason that Takahashi is joined.
Takahashi teaches a method of reducing allergens in albumin by heating and pressurizing [abstract].  The IgE antibody causes allergy in infants because the albumen in egg whites contains ovalbumin, however, ovalbumin can be denatured by heating to a temperature of 80-100 degrees Celsius [0505]. The allergen reduced albumin is then used to form food produces for infants including baby foods and egg cookies [0018; 0053].  A food product comprising allergen reduced dry albumin or whole boiled egg 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Raff, Ursel et al. and Takahashi are all drawn to methods of administering eggs to infants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Raff, Ursel et al. and Takahashi to include methods of preventing egg allergy in infants 4 to 12 months old with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Raff, Ursel et al. and Takahashi because Ursel et al. teach methods of treating infants 8-12 months of age with eggs and Ursel et al. and Takahashi teach treating infants as young as 4 months old.  
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Raff, Ursel et al. and Takahashi to include methods of preventing egg allergy in infants by heating egg with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Raff, Ursel et al. and Takahashi to include methods of treating infants with heated egg since Takahashi teaches that heating egg reduces albumin, a known allergen.  

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  
Applicant argues that Raff and Takahashi are primarily intended for treatment of an egg allergy in a subject who already has the egg allergy rather than a method of prevention for infants who have not developed egg allergy.  The examiner is not persuaded by this argument.  Raff teaches that the formulations are for ‘prevention’ and ‘treatment’ of symptoms of egg allergy in children and adults [0089].  Raff defines the scope of the term ‘treatment’ encompasses preventing the disorder or disease from occurring in a subject which may be predisposed to develop the disorder or disease [0092].  Furthermore, Ursel et al. teach that all ingredients in classes 1A, which includes eggs, can be used in infant foods from about 4 months based on a precautionary approach [0097]. Therefore, Raff, Ursel et al. and Takahashi et al. teach methods of treating infants who have not developed an egg allergy.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DANIELLE D. SULLIVAN

Art Unit 1617


/DANIELLE D SULLIVAN/Examiner, Art Unit 1617